Formal sitting - Jordan
Honourable Members, Commissioner Ferrero-Waldner, ladies and gentlemen, it is a particular honour for the European Parliament to welcome to Strasbourg today His Majesty Abdullah II, King of the Hashemite Kingdom of Jordan. We bid Your Majesty a warm welcome to the European Parliament.
(Applause)
I also welcome the high-ranking delegation accompanying King Abdullah, particularly the Speakers of both Houses of the Jordanian Parliament.
(Applause)
Today's visit by the King of Jordan is the third since 2002, when His Majesty first addressed the European Parliament. In November 2004 the King visited the Conference of Presidents in Brussels. His visit and his speech in the European Parliament today are both a sign of the strong partnership between the Hashemite Kingdom of Jordan and the European Parliament and an encouraging signal for our common future in the Mediterranean region.
Your Majesty, I had prepared a far longer speech, but since we had to ask you to wait for a while, I shall cut my speech short and simply say that it is wonderful to have you here with us, and it now gives me great pleasure to invite you to address us.
(Applause)
King of the Hashemite Kingdom of Jordan. - Bismillah ar-Rahman ar-Rahim, Mr President, Members of Parliament, ladies and gentlemen, thank you for your warm welcome and, on behalf of the people of Jordan, I am honoured to come before this distinguished institution again.
My friends, a changing Europe and a changing Middle East are here today. A Europe of expanding membership and a visionary mission: for cooperation across borders and growth without barriers. A Middle East of new horizons and growing hope: for peace among neighbours, opportunities for our people and a future for our youth.
These trends do not take place in isolation. The achievement of the hopes of our regions will advance stability and create new possibilities for security and prosperity worldwide. It is deeply in our interest to succeed. And a critical opportunity is before us.
Two weeks ago, with the support of the European Union and nations from both our regions, Israelis and Palestinians met at Annapolis. They pledged all-out negotiations toward a peace treaty in 2008 and immediate steps to implement their obligations under the Road Map. For the first time in years, we see movement towards a permanent settlement and an independent, sovereign, viable Palestinian state.
(Applause)
This progress is the work of many friends of peace, including leaders in Europe and the Arab states. We believed that, after years of worsening crisis, a change of strategy was required. We urged a new commitment to the two-state goal and a targeted process that could achieve it - with tight timelines, measurable requirements and milestones for action.
Second chances are rare, but I believe we have come to one. Very real challenges lie ahead, but Annapolis has created a new spark of hope. We can and must fan that spark into a blaze of confidence, action and tangible results.
As our near neighbour, Europe shares our interest in solving this, the central crisis of our age. All sides respect Europe's neutral role and model of regional progress and peace. For years, you have been our partner in the search for solutions. And you will be our partner, too, in the benefits of success: a vibrant zone of peace and prosperity throughout our shared hemisphere.
These realities give Europe an important and prominent role in the future of peace. I speak especially of the European Union, and you, the voices of Europe, here in the European Parliament. And I have come here today to urge your active engagement, to seek your specific, practical skills and investment in the future, and to offer Jordan's own commitment in the days of work that lie ahead.
My friends, there are major areas where action must begin now. The first is to support the negotiations and their goal: a final settlement creating an end to conflict, security for both Palestine and Israel, and at long last, a sovereign, independent and viable Palestinian state.
(Applause)
We must not underestimate the difficult days ahead. The issues are complex and decades old. Real grievances must be faced - and left behind. On the positive side, Israelis and Palestinians understand their deep, shared stake in ending the conflict. And a great amount of work has already been done. From Oslo, through the Road Map, through the Geneva Accords, and other initiatives, the parameters of the solutions are in focus. I believe the parties can get to the endgame.
But for this to happen, it is vital that the international community be engaged. Europe has a unique experience of the mechanisms and process of post-conflict recovery and reconciliation. This includes creating a security framework that can offer assurance to both sides. European peacekeeping forces have played a constructive role in Lebanon. Your commitment can help bring great trust to a Palestinian-Israeli settlement.
On the ground, there is a need, not only for resources but for partnership - to boost economic opportunities, create confidence that the political process works, and help create the conditions that will sustain peace. Both Palestinians and Israelis need to see tangible results, and quickly. That means security from violence and an end to occupation; but it also means better conditions of life. In the occupied territories, the humanitarian situation for Palestinians remains dire. People need access to jobs and education, effective public services and more. Such action will provide a major infusion of hope and be a powerful counter-argument to extremist predictions that nothing can change.
Next week, donor nations and institutions will meet in Paris to make commitments and plan the way forward. European nations and the European Union are already providing help, a commitment respected by people throughout the region.
A second and related imperative is to understand and articulate the potential of peace. We must begin now to re-envision the future: a region where conflict has given way to cooperation, where a regional economy brings together the capabilities and resources of 22 countries - more than 300 million people, from the Atlantic to the Indian Ocean - and where cross-border partnerships advance development, health, the environment and more.
It is a future that empowers people to be full participants in global progress. And it will unleash a new scope of partnership with our European neighbours, in science, technology and trade.
This promising future is why we must move swiftly on a comprehensive settlement, with action on the Syrian and Lebanese tracks. Indeed, the entire Arab world has recognized the importance of moving forward. The Arab peace initiative was affirmed, unanimously, last spring. And it has received the support of Muslim countries beyond the region. The opportunity is here, at long last, for a sovereign, independent, and viable Palestinian state and full, normal relations between Israel and 57 Arab and Muslim nations. This means acceptance; acceptance by key countries, with billions of citizens, representing almost a third of the membership of the United Nations. And that opens a shared future of security, peace and new partnerships.
Achieving such a peace will also make a substantial impact on other issues. Within the region, it will create new strategic space, allowing the resolution of other serious issues, from poverty to proliferation. Aggressive forces will no longer be able to exploit the Palestinian cause to serve their own ambitions and interests.
(Applause)
Resources and attention will be freed to advance the region's potential through development and reform.
We in Jordan are ready to meet that future. We have pressed forward with our reform programme, despite regional instability. In the last decade, we have achieved significant gains: strong economic growth, rising per capita incomes, and a model education system. And Europe has been an important partner, through private-sector investments, as well as official assistance. Allow me to say that we deeply appreciate the support and friendship of this Parliament and the European Union.
(Applause)
And we believe that in the days after peace, our partnership can only soar higher.
My friends, today we can think of a larger neighbourhood, one that stretches from north of the Baltic Sea to south of the Mediterranean, one that is shared by Europe and the Middle East. It is the basis of the Euromed partnership, our region-to-region platform for cooperation and development. It is a relationship with great shared interests and unlimited potential. And it is up to us to develop our partnership to its fullest.
Today, young Europeans are coming to adulthood who never knew a divided Europe. Their young counterparts, Palestinian and Israeli, have no such positive experience. They have grown up in a world of division and conflict. Now, together, we have an opportunity to remove the barriers to their future, and leave the past behind.
Today, the European Parliament represents significantly more Member States than when I spoke before Parliament only five years ago. That is the result of a region-wide commitment to increase the zone of partnership and progress. The Middle East is tackling the same important task. Now, together, we can help that work succeed.
Today, a renewed peace process has begun. We have seen such beginnings fail in the past. But this time, a unique confluence of events has created new openings for success. Now, together, we can and we must, fulfil the promise of peace.
(Applause)
My friends, we in Jordan know that when an olive tree takes life, planting is only the first step. A hundred processes are then activated to create the cells and structures of life. Roots emerge, growth occurs, and a core of strength ensures survival. From outside comes water and support to sustain life and create new fruit.
In the arena of the Middle East, a new olive branch has just been planted. Now the real work must begin. It is in our hands to create the process and structures that will give peace roots, help it grow and sustain it into the future.
I urge you to share in this effort. Our partnership can create an historic transformation and a rich harvest - years of peace and prosperity that will benefit our peoples and our world.
(The House rose and accorded the speaker a standing ovation)
Your Majesty, we thank you for your visit to the European Parliament. We thank you for this great speech. We are all - and the applause showed this - deeply touched by your convictions. There are few personalities, few leaders, who are as committed as you to peace in the Middle East. You call us friends, and I say to you, on behalf of the European Parliament: We are at your side to create a Palestinian State that can live in safety...
(Applause)
... and to have a State of Israel that can live in safety. We in the European Parliament believe in the dignity of the human being, and the dignity of the human being applies to each human being in this world.
(Applause)
Your Majesty, we want close cooperation with your country and you are one of the very few who have visited the European Parliament more than once. We in the European Parliament and the European Union want a strong partnership, relationship and, if possible, friendship with all countries in the Middle East. We are at your side. Let us work together.
Shukran jazilan. Thank you, Your Majesty.
(DE) Madam President, ladies and gentlemen, in consideration of the formal sitting with the King of Jordan, all my fellow chairs of the political groups have no doubt been unable to take the opportunity to make a statement under our Rules of Procedure about the preceding occurrences. I should like to do that now.
I believe I speak on behalf of many Members when I express my thanks first of all to the President of this House, to Mr Barroso and to Mr Sócrates for the dignified way in which they defended this solemn act, the signing of the Charter of Fundamental Rights. They had the overwhelming majority of this House behind them.
(Applause)
There are, however, two things I wish to say to the House, and I say them entirely in a personal capacity and not on behalf of my group. I speak for myself.
I should like to draw the attention of the House to a matter to which I am privy as chair of a political group. It is not normal practice to report on the deliberations of the Conference of Presidents, but you should certainly know, ladies and gentlemen, that the only group chairman who asked at the meeting of the Conference of Presidents for an invitation to attend the formal signing of the Treaty in Lisbon was Mr Bonde. I believe the House should know that. No other group chair made that request. Mr Bonde, who makes such a racket here, was determined to be there at the signing of the Treaty. These are the kind of double standards we have to live with here.
Another comment I wish to make is that I learned at grammar school in Germany about the way in which the tactic of collective chanting was used to shout down political opponents in the Reichstag of the Weimar Republic. The political group that introduced the practice was the one led by Adolf Hitler. Today's occurrences reminded me of that. Thank you.
(Loud applause)
(FR) I shall be quite brief. I too was extremely shocked earlier today. This is a debating chamber where democracy rules, and there is no need for a carry-on such as we witnessed this morning for the benefit of the TV cameras. Communication is something to which all of us here are entitled. To those responsible for this morning's commotion in a chamber dedicated to democracy and freedom, I would simply say that they behaved disgracefully. We will discuss it again this afternoon in the Conference of Presidents, with a view to preventing any deterioration of the situation.
(Loud applause)
(FR) Madam President, ladies and gentlemen, I should like to express - both in a personal capacity and I hope, given what we witnessed, on behalf of my entire group - the strongest possible condemnation of the disgraceful, chauvinist, anti-European demonstration that was staged here earlier today.
(Applause)
My group is certainly in favour of a referendum on the new treaty and it has questions and misgivings about certain articles of the Charter. But all that is quite unrelated to what took place here this morning and it is important that there should be no confusion. For our part, we support a Community of values, we support the promotion of fundamental rights, we support a Europe of democracy and there is no place in our vision for chauvinism and bad behaviour!
(Loud applause)
Madam President, on a point of order, I wish to make a formal request to safeguard the dignity of our House. The behaviour of certain Members of this House in shouting down representatives of Parliament, the Commission and the Council during the signing ceremony was intolerable and must not be tolerated. It brings the worst of the football stadium into Europe's highest Chamber and recalls the actions of the Communists in the Russian Diet and the National Socialists in the German Reichstag.
(Applause)
My formal request, Madam President, is this: my group demands that in future the Presidency use the powers granted to it under our Rules of Procedure to evict from the Chamber Members behaving in that fashion.
(Loud applause)
(FR) Ladies and gentlemen, I think I need hardly add that we, like all our colleagues, were quite appalled by the demonstration earlier. I would say this, however: 'Do not over-dramatise! There may be 50 nutcases in the chamber but there are 700 Members who oppose them, so do not inflate the fact that 50 lame-brains disrupted the signing ceremony into an affair of state. Let us calm down and, Graham, let us not insist that those responsible be thrown out. In my view, a free Parliament is a Parliament that can tolerate a few nutcases, irksome though they might be.
(Applause)
Madam President, on behalf of my own Group, whilst we all welcome the opportunity of a robust engagement, which should be allowed within any parliamentary assembly, what happened this morning went beyond what should be allowed to take place in any democratic institution. However, rather than prolong this argument, could we please get on with the vote and get to our lunch as soon as possible as well.
Madam President, I was attacked personally by Mr Schulz; therefore, I think we should go to the vote. I took part in a peaceful manifestation against a celebration of a Charter which was part of a Constitution where I cannot even get the consolidated text and see the relevance and the meaning, and you cannot either. What you are going to sign tomorrow is a Treaty none of you has read it, simply because it is not possible to read it. You take over our voting time to celebrate a victory over democracy, and, therefore, I will not attack my colleagues, but I have to say to Mr Schulz that I did not take part in a crime.
I understand it entirely, but we have a different tradition in Denmark, so I was there with my T-shirt, calling for a referendum, and I think all of us should call for a referendum. This is the democratic norm you are defending.
(BG) I am taking the floor pursuant to that provision of the rules which gives me the right to personal explanation because Mr. Cohn-Bendit insulted people in this hall. These are personal insults for which, Mr. Cohn-Bendit, you have no right to hide behind your parliamentary immunity. Say that you relinquish your immunity and then insult Members of Parliament! As to what happened here, it is only the freedom of expression which every Member of this Parliament has.
I would like to address Mr. Daul. Mr. Daul, if you want Members of Parliament to be forcibly taken out of this hall, aren't you like Hitler who did exactly the same in the German Reichstag?
The greatest democracy is direct democracy. And we raised our voice, we exercised out right to free expression, to direct democracy rather than circumvent the European nations as you did. What is going on here is the dictatorship of the new proletariat taking shape in the new Union. Which, this time, is not Soviet but European.
(FR) Madam President, my name was cited in the call for the lifting of parliamentary immunity and expulsion from the Chamber. May I suggest, ladies and gentlemen, that you begin by getting Members' names right before you address the House.
I am now going to move to the vote, but I would just make one comment before I do so.
On 29 November 2007 this House approved the Charter of Fundamental Rights by 534 votes to 85, with 21 abstentions.
(Loud applause)